Title: Notes on Debates, 29 March 1787
From: Madison, James
To: 


Thursday March 29. [1787]
The Committee appd. to confer with the Treasy. Board on the great business of a final settlemt. of the accts. of the U. States, reported that they be discharged; and the Board instructed to report an ordinance. Mr. King in explanation sd. that it was the sense of the Commtee and of the Treasy. board both, that Commissrs. shd. be appointed with full & final powers to decide on the claims of the States agst. the Union &c. The Report was agreed to nem. contr.
Sundry papers from the Illinois complaining of the grievances of that Country which had arrived by a special Express were laid before Congs by the presidt. and committed.
Mr. Mitchell from Connecticut observed that the papers from Virga: communicated yesterday were of a very serious nature, and shewed that we were in danger of being precipitated into disputes with Spain which ought to be avoided if possible; & moved that those papers might be referred to the Committee on the Illinois papers, which was done without opposition; Mr. King only observing that they contained mere information, & did not in his view need any step to be taken on them.
 
Thursday March 29th. continued
The Virga. delegates communicated to Mr. Guardoqui the proceedings of the Executive relative to Clarke’s seizure of Spanish property, at which he expressed much regret, as a friend to the U. S. though as a Spanish Minister he had little reason to dread the tendency of such outrages. The communication was followed by a free conversation on the Western Country & the Mississpi. The observations of the delegates tended to impress him 1. with the unfriendly temper which would be produced in the Western people both agst. Spain & the U. S. by a concerted exclusion of that river 2. with the probability of throwing them into the arms of G. B. 3. of accelerating the population of that Country after the example of Vermont. 4. the danger of such numbers under British influence as well to Spanish America as to the Atlantic States. 5 the universal opinion of right in the U S. to the free use of the River. 6. the disappointment of the people of America at an attempt in Spain to make their condition worse as Citizens of an independent State in amity & lately engaged in a common cause than as subjects of a formidable & unfriendly power. 7 the inefficacy of an attempt in Congs. to fulfil a Treaty for shutting the Mississpi. & the folly of their entering into such stipulation. 8. that it would be wise in Spain to foresee & provide for events that could not be controlled, rather than to make fruitless efforts to prevent, or procrastinate them.
Mr. G. reiterated his assertion that Spain would never accede to the claim of the U. S. to navigate the river. 2. urged that the result of what was said was that Congs. could enter into no Treaty at all. 3. that the trade of Spain was of great importance & would certainly be shut agst. U. S., affecting to disregard the remark that if Spain continued to use fish flower &c. her interest would restrain her from shutting her ports agst. the American Competition. 4. He signified that he had observed the weakness of the Union & foreseen its probable breach; that he lamented the danger of it as he wished to see it preserved & strength[en]ed which was more than France or any other Nation in Europe did. No reply was made to this remark. The sincerity of his declaration as to his own wishes was not free from suspicion. 5 He laid much stress on the service Spain had Rendered the U. S. during the struggle for their independence, considering it as laying them under great obligations. The reality of the service was not denied, but he was reminded of the interest Spain had in dividing a power which had given the law to the House of Bourbon & compelled Spain to relinquish, as he said, the exclusive use of the Missipi. 6 In answer to the remark that Spain was for putting the U. S. on a worse footing than they stood on as British subjects, he not only mentioned the necessity which dictated the Treaty of 1763, but contended that the recovery of W. Florida made a distinction in the case. It was observed to him that as the navigable channel of the Misspi. ran between the Island & the Western Shore, Spain had the same pretext from holding both shores, when Florida was a British Colony as since. He would neither accede to the inference, nor deny the fact. 7. He intimated with a jocular air the possibility of the Western people becoming Spanish subjects; and with a serious one that such an idea had been brought forward to the King of Spain by some person connected with the Western Country, but that his Majesty’s dignity & Character would never countenance it. It was replied that that consideration was no doubt a sufficient obstacle—but it was presumed that such subjects would not be very convenient to Spain. It would be much more for the interest of Spain that they should be friendly neighbours, than refractory subjects. It did not appear that he viewed the matter in a different light. 8. He disclaimed his having ever assented to or approved of any limited occlusion of the Missipi—tho’ in a manner that did not speak a real inflexibility on that point. 9. It appeared clearly that the check to the Western settlements was a favorite object & that the occlusion of the Missippi. was considered as having that tendency. 10. The futility of many of his arguments & answers, satisfied the Delegates that they cd. not appear convincing to himself, and that he was of course pursuing rather the ideas of his Court than his own.
